Name: Commission Regulation (EEC) No 2238/83 of 4 August 1983 altering the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 8 . 83 Official Journal of the European Communities No L 214/23 COMMISSION REGULATION (EEC) No 2238/83 of 4 August 1983 altering the export refunds on cereal-based compound feedingstuffs Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Whereas the export refunds on cereal-based compound feedingstuffs were fixed by Regulation (EEC) No 2144/83 (3); Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 2144/83 to the information at present available to the Commission that the export refunds at present in force should be altered as shown in the Annex to this Regulation ; Article 1 The export refunds on the compound feedingstuffs covered by Regulation (EEC) No 2727/75 and subject to Regulation (EEC) No 2743/75 (4), fixed in the Annex to Regulation (EEC) No 2144/83, are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 5 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (J) OJ No L 164, 14. 6 . 1982, p . 1 . 3) OJ No L 206, 30 . 7. 1983, p . 15 . (4) OJ No L 281 , 1 . 11 . 1975, p. 60 . No L 214/24 Official Journal of the European Communities 5 . 8 . 83 ANNEX to the Commission Regulation of 4 August 1983 altering the export refunds on cereal ­ based compound feedingstuffs (ECU/ tonne) CCT heading No Special specification for refund Nomenclature in simplified wording Refund 23.07 B I 0510 1010 2010 3010 4010 5010 6010 7010 Preparations of a kind used in animal feeding, covered by Regulation (EEC) No 2743/75 , containing starch, glucose or glucose syrup falling within subheadings 17.02 B and 21.07 F II or milk products (falling within heading Nos 04.01 , 04.02, 04.03 and 04.04 and subheadings 17.02 A and 21.07 F I): Of a milk powder content of less than 50 % by weight and of a cereal products (') content by weight :  Exceeding 5 % but not exceeding 10 %  Exceeding 10 % but not exceeding 20 %  Exceeding 20 % but not exceeding 30 %  Exceeding 30 % but not exceeding 40 %  Exceeding 40 % but not exceeding 50 %  Exceeding 50 % but not exceeding 60 %  Exceeding 60 % but not exceeding 70 %  Exceeding 70 % 2,26 (J) 2,28 (J)(3)  (&lt;) 4,51 ( 2) 4,56 00 -0 9,02 0 9,11 0 0  0 13,53 (2) 13 &gt;67 0 (3)  (4) 18,04 0 1 8.22 00  0 22,56 0 22,78 (2) (3)  0 27,07 (2) 27,33 0 0 0 29,53 (2) 29,82 (2)0  0 (') 'Cereal products means the products falling within Chapter 10 and heading Nos 11.01 and 11.02 (excluding subheading 11.02 G) of the Common Customs Tariff. (2) For exports to Zones A, B, C, D and E specified in Annex II to Regulation (EEC) No 1124/77 . 0 Minimum content of maize and/or sorgho exceeding : 0510 : 5 % ; 1010 : 10 % ; 2010 : 20 % ; 3010 : 30 % ; 4010 : 40 % ; 5010 : 50 % ; 6010 : 60 % ; 7010 : 60 % . In so far as this minimum is observed, these refunds shall , at the request of the party concerned, also apply where the cereal products' content exceeds the maximum specified on the same line . (4) For export to other third countries .